PD-1222-15
                        PDR No.


                     Court of Appeals No. 03-14-00452-CR

ANTONIO PEREZ LOPEZ                      §       IN THE TEXAS COURT OF
                                         §
v.                                       §          CRIMINAL APPEALS
                                         §
STATE OF TEXAS                           §           AT AUSTIN, TEXAS
                                                                              FILED IN
          PETITIONER'S MOTION FOREXTENSION OF TIME TQiFiIJtE^f CRIMINAL APPEALS
               PRO SE PETITION FOR DISCRETIONARY REVIEW
                                                                             SEP 18 201 j
TO THE HONORABLE JUSTICES OF SAID COURT:
                                                                           Abel Acosta, Cierk
         Now comes ANTONIO PEREZ LOPEZ, Petitioner in the above styled and

numbered cause, and moves this Court for a 90-day extension to file her Petition for

Discretionary Review, and would show as follows:

         1.   Petitioner has been convicted for the offense of Aggravated Sexual

Assault, two counts ofIndecency with a Child by Contact and one count ofIndecency

by Exposure and assessed sentences of 20 years in the Texas Department of

Criminal Justice - Criminal Institution Division on the Aggravated Sexual Assault

and Indecency with a Contact counts, and 10 years on the Indecency by Exposure

count.


         2.   The Third District Court of Appeals issued an unpublished decision in

this case onAugust 12,2015.. Antonio Perez Lopez v. State ofTexas, 03-14-00452-
                                                           RECEIVED IN
                                                     COURT OF CRIMINAL APPEAL?
                                                                                     1
                                                             SEP 18 2C:5

                                                          AbelAccsta€i@f}
CR (Tex.App.-Austin, July 30, 2015). The PDR in this case is due

on Sept.         11,    2015.

3. On Aug.         20,       2015, Petitioner deposited his "Motion For Rehear

ing" in U.S. Postal container, to be filed with the Third Court

of Appeals, pursuant to Rule.               49.1 Texas Rules Appellate procedure.

4.   The     brief      in    this case   was   an    Anders    Brief   and    the   Court   of

Appeals granted appointed counsel's motion to withdraw.

5. In order to pursue further relief in the Third Court of Ap

peals and his options, Petitioner needs time to prepare an ade

quate Petion on a pro se basis.,Accordingly, Petitioner requests

a 90-day extension of time to file his Petition For Discretionary

Review, upon completion of proceedings regarding his Motion for

Rehearing which is pending in the Third Court of Appeals.

           WHEREFORE,         PREMISES CONSIDERED,        Petitioner prays that this

Court grant this Motion, and grant an additional 90-days to file

a    PDR    in   this    case.

                                                                  Respectfully submitted,


                                                        •~Psi^sU^s>A0 Y *S                         CERTIFICATE     OF   SERVICE


        I hereby certify that a copy of the above and foregoing

motion has been served by U.S. Mail,          first-class postage prepaid;

upon the; State's Prosecuting Attorney,         P. O. Box 13046 Capitol

Station, Austin, Texas     78711, on this the           // -fA day of Sept.
2015.


                                              Qi^JLtryU^ r X^.
                                              Antonio Perez Lopez

                          UNSWORN   DECLARATION


        I, Antonio P. Lopez, being presently incarcerated in the

Terrell Unit, TDCJ-ID, in Brazoria County, Texas, do hereby

certify and declare under penalty of perjury that the informa

tion in the above and foregoing motion is true and correct.

        Executed on this the   //fh day of        Sept., 2015.

                                              ^i^>w; F &>7^




                                    3.